Citation Nr: 1625335	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by an abnormal mass on the chest and shortness of breath, to include as due to an undiagnosed illness or other qualifying chronic disability.

3.  Entitlement to service connection for a left lower extremity disability, to include as due to an undiagnosed illness or other qualifying chronic disability or as secondary to a service-connected disability.

4.  Entitlement to a higher initial rating for service-connected post concussion syndrome with mood disorder and headaches, currently 10 percent.

5.  Entitlement to a higher initial rating for a service-connected lumbar spine disability, currently 10 percent.

6.  Entitlement to a higher initial rating for a service-connected cervical spine disability, currently 20 percent.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989, September 1990 to May 1991, October 2001 to October 2002, and January 2003 to December 2003.  

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at this RO.  She also testified at a hearing before the undersigned at this RO in August 2013.  In February 2014, the Board decided several issues comprising this matter.  The rest, those listed above, were remanded for additional development.  Based upon review of the claims file, the Board can proceed with adjudication of issues 4-6 at this time.  Evidence not considered initially by the RO exists, but it is not pertinent to these issues.  Thus, referral for such is unnecessary.  38 C.F.R. § 20.1304(c).  Issues 1-3 and 7 once again are REMANDED for additional development.  
FINDINGS OF FACT

1.  The Veteran's post concussion syndrome with mood disorder and headaches has manifested headaches which are not prostrating, symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks although generally functioning satisfactorily, and other symptoms that are mildly or occasionally impairing.

2. The Veteran's lumbar disorder has not manifested a combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, but has manifested forward flexion greater than 30 degrees but not greater than 60 degrees as of October 7, 2014.

3.  The Veteran's cervical spine disability has not manifested forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 have not been met for service-connected post concussion syndrome with mood disorder and headaches for the period through October 22, 2008, and for service-connected post concussion syndrome for the period beginning October 23, 2008.  The criteria have been met for separate initial ratings of noncompensable for service-connected headaches associated with post concussion syndrome and of 30 percent for service-connected mood disorder associated with post concussion syndrome for the period beginning October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.114, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 4.124a, Diagnostic Codes 8045 and 8100, 4.130, Diagnostic Code 9304 (2015).  

2.  The criteria for a higher initial rating of 20 percent for a service-connected lumbar spine disability have been met, but only for the period beginning October 7, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an initial rating higher than 20 percent for a service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notification must be before initial adjudication or, if it was not required then, before a subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither the Veteran nor her representative has alleged a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An April 2005 letter set forth the general criteria for establishing service connection, the evidence required to do so, the Veteran's and VA's duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the March 2006 rating decision, in which the benefit original sought (service connection) was granted for post concussion syndrome with headaches, and now with mood disorder, for a lumbar spine disability, and for a cervical spine disability.  No further notice was required in light of these grants.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An April 2014 letter nevertheless set forth how ratings and effective dates are assigned.  While it concerned other issues comprising this matter, this information applies to all issues.  Subsequent adjudication was via a January 2015 supplemental statement of the case.

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Some of the Veteran's service treatment records, particularly those from her last period of active duty, are available and provide a sufficient history of her post concussion syndrome with mood disorder and headaches, lumbar spine, and cervical spine disabilities.  VA and private treatment records also are available.  The most recent VA treatment records were obtained by VA in compliance with the Board's February 2014 remand.  In December 2005, March 2008, May 2008, and October 2014, the Veteran underwent VA medical examinations.  Each examiner reviewed the claims file or at least the pertinent evidence, interviewed the Veteran, and performed an assessment of her which included the completion of necessary testing.  This decision is fully informed because of these actions.  The examinations accordingly are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor her representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's February 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The issues on appeal must be explained and the submission of outstanding evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 488.  At both the July 2007 hearing and the August 2013 hearing, the Veteran was asked questions about the severity of her post concussion syndrome with mood disorder and headaches, lumbar spine, and cervical spine disabilities.  The undersigned explained at the latter hearing that this information is of primary import to higher rating issues.  Both hearings also included asking the Veteran questions on where she has been treated for the aforementioned disabilities.  It was suggested at each that she submit outstanding evidence identified as a result.  Indeed, this matter was placed in abeyance for 60 days following the latter hearing to allow her to do so.  The Board's February 2014 remand, which it is reiterated is the reason why recent VA treatment records are available, also followed this hearing.

II.  Higher Initial Ratings

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication she has a medical background.  Her reports about her symptoms and their effects are competent because they are personally experienced by her.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested since a higher initial rating equates to potential monetary gain, but her demeanor at the hearings did not reveal dishonesty.  Further, no inconsistency, implausibility, or malingering is found.  As such, her lay reports are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  

1.  Post Concussion Syndrome with Mood Disorder and Headaches

38 C.F.R. § 4.130 addresses mental disorders.  The Veteran's service-connected post concussion syndrome with mood disorder and headaches has been rated pursuant to Diagnostic Code 9304 thereunder.  Diagnostic Code 9304 concerned dementia due to head trauma through August 3, 2014.  Effective August 4, 2014, when nomenclature was updated to match the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it has concerned major or mild neurocognitive disorder due to traumatic brain injury (TBI).  38 C.F.R. § 4.124a addresses neurological and convulsive disorders.  It includes Diagnostic Code 8045, which concerned brain disease due to trauma through October 22, 2008, and has concerned residuals of a TBI effective October 23, 2008.  Along with this updated nomenclature, revisions were made to the Diagnostic Code effective on this date.

The Veteran's claim was received prior to October 23, 2008.  Such claims are to be rated under the old version of Diagnostic Code 8045 for the period through October 22, 2008, but under the more favorable of the old version or the new version of Diagnostic Code 8045 for the period beginning October 23, 2008.  VBA Fast Letter 08-36 (Oct. 24, 2008).  The new version of a regulation indeed can be applied only to the period beginning on the effective date of the revision, while the old version can be applied even after this date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The effective date of a higher initial rating based on the new version of Diagnostic Code 8045 cannot be earlier than October 23, 2008, in other words.  Note (5).  

Under the old version of Diagnostic Code 8045, associated purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis was rated under the most appropriate Diagnostic Code(s).  Associated purely subjective complaints such as headaches, dizziness, and insomnia were rated at 10 percent, which was not to be combined with any other rating for associated symptoms, under Diagnostic Code 9304.  A higher rating was not assignable thereunder in the absence of multi-infarct dementia.  Under the new version of Diagnostic Code 8045, there are three main areas of dysfunction which each may require rating.  They are cognitive, emotional/behavioral, and physical.

Cognitive impairment is decreased memory, concentration, attention, and executive functions.  Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing non-productive actions.  Physical impairment includes, but is not limited to, motor and sensory problems whether pain or otherwise of the extremities and face, visual problems, hearing loss and tinnitus, loss of sense of smell and taste, seizures, problems with gait, coordination, and balance, speech and other communication difficulties like aphasia and related disorders as well as dysarthria, neurogenic bladder, neurogenic bowel, cranial nerve problems, autonomic nerve problems, and endocrine problems.

Cognitive impairment and subjective symptoms are rated based on the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (Table).  The exception is that any diagnosed cognitively impairing condition, even if based on such symptoms, is rated under the most appropriate Diagnostic Code.  Examples include migraine headaches and Meniere's disease.  When a mental disorder has been diagnosed, it is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  When there is no diagnosis, rating is pursuant to the Table.  Each physically impairing condition is rated under the most appropriate Diagnostic Code.  Special monthly compensation (SMC) finally must be considered.  Examples include the loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), and being housebound.  

As set forth in the Table, there are 10 facets of a TBI.  Not every facet has every level of impairment, which are a low of 0, 1, 2, 3, and a high of total.  The maximum rating of 100 percent is assigned if total is the level for one or more facets.  If not, the rating is assigned based on the highest facet.  Level 1 equates with a rating of 10 percent.  Level 2 equates with a rating of 40 percent, while level 3 warrants a 70 percent rating.  The symptoms listed, like with the General Rating Formula, are merely examples.  Note (2).  They need not be present before a particular rating is assigned.  Id.  Pyramiding between conditions rated pursuant to the Table and those rated pursuant to another Diagnostic Code is to be avoided.  Note (1).  Pyramiding is rating the same symptoms more than once.  38 C.F.R. § 4.14.  If symptoms of two or more conditions cannot be separated, only one rating is assigned under whichever source best assesses the impairment due to them.

One facet of a TBI is memory, attention, concentration, and executive functions.  Level 0 is assigned for no complaints in there regards.  Level 1 is assigned for mild loss without objective evidence on testing.  Examples of mild memory loss are having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words or often misplacing items.  Level 2 is assigned for objective evidence of testing of mild impairment resulting in mild functional impairment.  Level 3 is assigned for objective evidence on testing of moderate impairment resulting in moderate functional impairment.  The total level is assigned when there is objective evidence on testing of severe impairment resulting in severe functional impairment.  

Under the judgment facet, level 1 is for normal judgment.  Level 1 is for mild impairment when there is occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision for complex or unfamiliar decisions.  Level 2 is for moderate impairment where this inability is usually present for such decisions, though there is little difficulty with simple decisions.  Level 3 is for moderately severe impairment where this inability is occasional even for routine and familiar decisions.  The total level is for severe impairment where this inability is usually present even for such decisions.  An example is being unable to determine appropriate clothing for current weather conditions or to judge when to avoid dangerous situations or activities.  

Level 0 on the social interaction facet is assigned for routine appropriateness.  Level 1 is assigned for occasional inappropriateness, while level 2 is for frequent inappropriateness.  Level 3 is for inappropriateness most or all of the time.  Under the orientation facet, always being oriented on all four aspects (person, time, place, and situation) is level 0.  Being occasionally disoriented to one of the four aspects is level 1.  Level 2 is being occasionally disorientated to two of these aspects or often disoriented to one.  Level 3 is often being disoriented to two or more aspects, while the total level is consistently being so disoriented.  

Under the motor activity (with intact motor and sensory system) facet, level 0 is assigned when such is normal.  Level 1 is assigned when it is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  Level 2 is assigned when it is mildly decreased or with moderate slowing due to apraxia.  Level 3 is assigned when there is a moderate decrease due to apraxia, while the total level is assigned where there is a severe decrease due to apraxia.  The consciousness facet provides for the assignment of the total level for a persistently altered state of consciousness.  Examples include a vegetative state, a minimally responsive state, and a coma.

Pursuant to the visual spatial orientation facet, level 0 is the normal state.  Level 1 is for mild impairment like getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but is able to use assistive devices such as a global positioning system (GPS).  Level 2 is for moderate impairment like usually getting lost in unfamiliar surroundings, having difficulty reading maps, following directions, and judging distances, and having difficulty using assistive devices such as GPS.  Level 3 is for moderately severe impairment like getting lost even in familiar surroundings and being unable to use assistive devices such as a GPS.  The total level is for severe impairment-e.g., being unable to touch or name own body parts when asked, to identify the relative position in space of two different objects, or to find the way from one room to another in a familiar environment.  

Under the subjective symptoms facet, level 0 is assigned for when such symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Examples are mild or occasional headaches and mild anxiety.  Level 1 is assigned for three or more such symptoms that mildly interfere with work, with instrumental activities of daily living, or with work, family or other close relationships.  Examples include daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  Level 2 is assigned for three or more symptoms that moderately interfere with the aforementioned.  Examples include marked fatigability, blurred or double visions, and headaches requiring rest periods during most days.  Instrumental activities of daily living include meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Note (3).  

Next is the neurobehavioral effects facet.  Irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability are considered neurobehavioral effects.  Any of these neurobehavioral effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction that some of the other effects.  Level 0 is for one or more which do not interfere with workplace interaction or social interaction.  Level 1 is for one or more which occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  Level 2 is for one or more which frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  Level 3 is for one or more which interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

Per the communication facet, level 0 is assigned when there is the ability to communicate by spoken and written language (expressive communication) and to comprehend both.  Level 1 is assigned when comprehension, expression, or both of either spoken language or written language is only occasionally impaired.  Communication of complex ideas is still possible.  Level 2 is assigned when there is an inability to communicate by or to comprehend spoken language, written language, or both more than occasionally but less than half of the time.  Communication of complex ideas is still generally possible.  Level 3 is assigned when there is an inability to communicate by or to comprehend spoken language, written language, or both at least half of the time but not all of the time.  Gestures or other alternative modes of communication may be relied upon.  Communication of basic needs is still possible.  The total level is assigned when there is complete inability to communicate or to comprehend spoken language, written language, or both.  Communication of basic needs is not possible.

Headaches are rated analogously to migraines.  Migraines indeed are a type of headache.  Dorland's Illustrated Medical Dictionary 1183 (31st ed. 2007).  Migraines are the subject of Diagnostic Code 8100 of 38 C.F.R. § 4.124a.  A noncompensable rating thereunder is for less frequent attacks.  A 10 percent rating requires characteristic prostrating attacks averaging one in two months over the last several months.  Characteristic prostrating attacks occurring on an average of once a month over the last several months merits a 30 percent rating.  The maximum rating of 50 percent is reserved for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Prostrating is not defined.  In general, however, it is "extreme exhaustion or powerlessness."  Dorland's at 1554.

The General Rating Formula, found in 38 C.F.R. § 4.130, assigns a noncompensable rating for when there is a formal diagnosis but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 rating is merited for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or for when symptoms are controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity.  Symptoms of such impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

Occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood merits a 70 percent rating.  Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

Finally, the maximum rating of 100 percent is reserved for total occupational and social impairment.  Symptoms at this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The symptoms listed in the General Rating Formula are not exhaustive, but rather serve as examples that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Unlisted symptoms simply must be of similar severity, frequency, and duration to those that are listed, and thus productive of the impairment specified, to justify a particular rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The Global Assessment of Functioning (GAF) score is a scale of functioning on a hypothetical continuum.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores of 71 to 80 signify that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  They are indicative of no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores of 51 to 60 are for moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores of 41 to 50 convey serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  

Here, for the period through October 22, 2008, the Board finds that a higher initial rating for the Veteran's service-connected post concussion syndrome with mood disorder and headaches is not warranted.  There is no indication that rating under a Diagnostic Code other than 9304 is warranted.  The Veteran did not report hemiplegia, epileptiform seizures, facial nerve paralysis, or any other associated purely neurological disability.  Neither service treatment records, VA treatment records, nor the December 2005, March 2008, and May 2008 VA medical examinations included findings of any associated purely neurological disability.  Detection and mention of such a disability would be expected if it existed, as the purpose of some of these records and these examinations was to assess the current state of the Veteran's TBI residuals.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The 10 percent rating assigned for her residuals under Diagnostic Code 9304 is the highest allowable, as there is no indication from her reports or the aforementioned sources of multi-infarct dementia.

The Board next finds that a higher initial rating for the Veteran's service-connected post concussion syndrome with mood disorder and headaches is warranted for the period beginning October 23, 2008.  VA treatment records, to include one dated in November 2008 setting forth the results of a TBI assessment, reflect diagnoses of headaches and migraines.  The March 2008 and October 2014 VA medical examinations contain a diagnosis specifically of tension headaches.  Based on these distinct diagnoses, rating under Diagnostic Code 8100 other than the Table is appropriate.  The Veteran has reported that her headaches are severe and associated with sensitivity to light at least sometimes.  While she reported that they occurred daily and lasted about three hours at the March 2008 examination, the November 2008 VA treatment record includes her report that they occurred three to four times per week but did not know their duration.  At the October 2014 examination, she reported that she did not know their frequency.  Duration was not mentioned.

All indications, in sum, are that the Veteran's headaches are very frequent.  She further reported that she must stay in bed and is unable to do anything when she has them at the March 2008 VA medical examination.  Yet, she reported at the May 2008 examination that there had been no changes in her activities of daily living and that she had not taken any time off from her job of 11 months.  The November 2008 VA treatment record contains her report that she gets into a certain position and does not move during them.  She reported even two years later in a November 2010 VA treatment record, however, that she manages her household as well as cares for her sick mother and a grandchild regularly.  The Veteran further reported that she was looking for work after being laid off in August.  Finally, the October 2014 examination documents her report that her headaches are debilitating and render her unable to move.  A specific finding that there were no characteristic prostrating attacks nevertheless was made at that time.  

While the Veteran's reports convey that her headaches appear serious to her, her other reports convey that they are not prostrating because they do not put her into a state of extreme exhaustion or powerlessness.  A noncompensable rating accordingly would be assigned under Diagnostic Code 8100.  Similar to the distinct aforementioned distinct diagnoses, the Veteran has been diagnosed with mental disorders.  VA treatment records dated during the period beginning October 23, 2008, contain diagnoses to include mood disorder, generalized anxiety disorder, depressive disorder not otherwise specified, major depressive disorder, and adjustment disorder.  Mood disorder was diagnosed at the May 2008 VA medical examination, while unspecified depressive disorder was the diagnosis made at the October 2014 VA medical examination.  

Whether or not these diagnoses are residuals of the Veteran's TBI is disputed.  VA treatment records, particularly one dated in December 2008, indicate that her mood disorder is due to brain injury.  Her mood disorder was attributed to her general medical condition, primarily menopause, at the May 2008 examination.  The November 2008 VA treatment record identifies significant life stressors, to include her medical condition and retirement.  The November 2010 VA treatment record references a previous determination that the Veteran's mental health issues were most likely not secondary to her TBI.  Finally, her unspecified depressive disorder was related to her medical condition as well as the death of her brother in 2013.  The Board noted in its February 2014 decision that her post concussion syndrome had been recharacterized to include mood disorder in July 2009.  A statement of the case (SOC) then indeed indicates that this recharacterization was undertaken after weighing the evidence.  

The evidence that the Veteran's mental disorder, however diagnosed, is a residual of her TBI were afforded more weight than the evidence to the contrary.  More contrary evidence exists now and is not accompanied by and additional evidence concerning her mental disorder being a residual of her TBI.  Even so, as the determination made in the SOC was not erroneous and is favorable to the Veteran, it thus stands.  Rating under the General Rating Formula, in sum, is appropriate.  The Veteran has reported some difficulty sleeping, memory problems, problems with attention and concentration, slowness of thought, confusion, difficulty making decisions and problem solving, fatigue, depression, anxiety, irritability, poor frustration tolerance, difficulty interacting with others, and a desire for normalcy.  

These reports are accompanied by findings of normal attention, concentration difficulty, and mild memory loss manifested by an inability to remember names, directions, or recent events at the March 2008 VA medical examination.  At the May 2008 examination, the Veteran's concentration, memory, and abstract thinking were normal.  Her thought processes were appropriate.  Grossly inappropriate behavior in the form of improper sarcasm was identified, however.  The November 2008 VA treatment record reflects some difficulty with memory, attention, and concentration tasks.  Per a March 2009 VA treatment record, the Veteran had a strange affect.  The November 2010 VA treatment record documents that her intellectual functioning, attention, processing speed, memory, and executive functioning were average to above average.  Yet, she did have a tendency to fixate on the negative.  Difficulty establishing and maintaining effective work and social relationships finally was detected at the October 2014 examination.  The Veteran's memory was intact, her thought processes were cogent, and her thought content was congruent with her affect and mood.

At the May 2008 VA medical examination, it is reiterated that the Veteran had been working for 11 months.  She reported good relationships with her supervisor, her coworkers, her four siblings, her husband, and her two children.  A GAF score of 78 was assigned.  The Veteran's impairment was described as controlled by continuous medication.  The Veteran was still working full-time, per the November 2008 VA treatment record.  A March 2009 VA treatment record contains a GAF score of 50, while one in December 2008 contains a GAF score of 55.  It further is reiterated that the November 2010 VA treatment record reveals that the Veteran was laid off in August but looking for other work.  She denied having difficulties at her job before being laid off.  Good relationships with family members were reported by her.  She reported a strain in her relationship with her husband since her brother's death at the October 2014 examination.  She also reported age differences making her not close with two siblings and some conflict in her relationship with one child, but regular contact with the other and daily contact with that child's spouse.  Her husband reported that she had friends, though she reported being a loner.

GAF scores were assigned under the DSM, Fourth Edition (DSM-IV), but they typically are not assigned under the DSM-5.  As such, no GAF score was assigned as part of the October 2014 VA medical examination.  The Veteran's occupational and social impairment was described as being with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation, however.  There is some dispute regarding the severity of her mental disorder.  The May 2008 VA medical examination depicts it as least severe and thus stands out as an anomaly from the VA treatment records dated later that year and in the following years.  These records, similar to the October 2014 examination, depict her mental disorder as most severe. 

As such, less weight is afforded to the May 2008 examination than to each piece of evidence dated thereafter.  Notwithstanding the Veteran's symptoms, some of which her reports reveal that she perceives to be more serious than demonstrated upon testing which has been attributed to her tendency to fixate on the negative, she was able to work until she was laid off.  It is reiterated that she also has been able to run her household and care for family members.  Her relationships with a few family members have been more strained recently but overall have been good.  All of this comports with a 30 percent initial rating under the General Rating Formula.  It is notable that this finding is in agreement with the description of her occupational and social impairment as made at the October 2014 VA medical examination.  It also is in agreement with the December 2008 and March 2009 GAF scores of 50 and 55, signifying symptoms and impairment that is moderate or just slightly worse than moderate.

The Veteran, in addition to the aforementioned, has reported various bladder problems, numbness and tingling in her extremities, blurred vision, left ear hearing problems, nausea, dizziness, vertigo, loss of balance, poor coordination, appetite changes, and difficulty swallowing.  She is separately service-connected for urinary incontinence, left ear hearing loss, and tinnitus.  Ratings assigned to these disabilities have taken into account her bladder problems and left ear hearing problems.  These symptoms cannot be taken into account again as part of her post concussion syndrome because doing so would be impermissible pyramiding.  With respect to the other aforementioned symptoms, they have not been found upon testing and/or have not been attributed to the Veteran's post concussion syndrome.  None were found at the March 2008 VA medical examination.  The November 2008 VA treatment record found normal sensation but suggested that numbness and tingling could be due to taking B6 anyway.  

Rating under another Diagnostic Code for these symptoms as physical dysfunction, in sum, is not appropriate.  Such a rating also is not appropriate for seizures, speech or other communication difficulties, cranial nerve dysfunctions, autonomic nerve dysfunctions, or endocrine dysfunctions.  These symptoms, in addition to not being reported, have not been found.  It is reiterated that detection and mention of them would be expected if they existed, given the purpose of the VA medical examinations and some of the VA treatment records.  Buczynski, 24 Vet. App. at 221.  Some findings, particularly those relevant to speech, other communication, and nerves, were normal or near normal.  SMC next is not warranted.  Per the aforementioned sources, the Veteran can use both arms and both legs.  She cannot have erectile dysfunction because this disability affects only males.  With respect to sensory impairments, hearing and vision have been discussed.  The Veteran denied taste and smell problems at the March 2008 examination.  In light of the preceding discussion concerning her working, manage her household, and caring for family members, she is neither housebound nor in need of aid and attendance.  

Turning finally to the Table, the consciousness facet additionally need not be considered because the Veteran obviously is not in a vegetative state, some other minimally responsive state, or a coma.  VA treatment records and VA medical examinations always have found her to be fully oriented, so level 0 is assigned under the orientation facet.  There is no indication from the aforementioned sources that she gets lost, has difficulty reading maps or following directions, has difficulty using an assistive device such as GPS, or has any decrease/slowing of her motor activity.  Level 0 thus also is assigned under the visual spatial orientation and motor activity facets.  The symptoms taken into account in assigning a 30 percent rating under the General Rating Formula cannot be taken into account again under the Table.  Accordingly, level 0 must be assigned under the memory, attention, concentration, and executive functions facet.  

Even if the Veteran's symptoms could be taken into account under the Table, level 1 would be most appropriate under the aforementioned facet.  While testing revealed that her memory was normal at the May 2008 VA medical examination and average to above average per the November 2010 VA treatment record, mild loss was detected at the March 2008 examination, per the November 2008 VA treatment record, and at the October 2014 examination.  This objective evidence is not accompanied by mild functional impairment, however, so level 2 is inappropriate.  The Veteran has reported being able to compensate for her memory loss by writing down information and creating charts.  Her work, running her household, and caring for family members further once again is reiterated.  

Level 1 similarly would be most appropriate under the subjective symptoms facet, if the Veteran's anxiety and headaches could be taken into account under the Table rather than the General Rating Formula and Diagnostic Code 8100.  These two symptoms would be combined with others, such as her nausea, dizziness, and vertigo.  No more than mild interference with her work, instrumental activities of daily living, or her work, family, or other close relationships is due to them.  They do not prevent the Veteran from running her household.  Indeed, she reported at the October 2014 VA medical examination that she cooks and cleans.  That she was able to work and care for family members in the past notwithstanding her symptoms, to include the aforementioned subjective symptoms, is reiterated again.  

Considering the Veteran's irritability, mood disturbances, and lack of motivation under the Table as opposed to the General Rating Formula would result in the assignment of no more than level 1 under the neurobehavioral effects facet.  She has not reported any interference with workplace interaction as a result of such symptoms.  She was laid off and not fired from her last job, and reportedly had good relationships with her supervisor and coworkers.  At the October 2014 VA medical examination, her husband reported that she still does stuff with former coworkers.  He reported walking on egg shells around her because of her aggression.  No other social interaction interference has been reported by him or the Veteran, however.  From this it follows that no more than level 1 would be assigned under the social interaction facet if the Table were utilized for rating purposes over the General Rating Formula.  The only other example of inappropriate social interaction was improper sarcasm at the May 2008 examination.

Taking judgment into account under the Table rather than the General Rating Formula would result in the assignment of level 0.  The Veteran's judgment was normal at the May 2008 VA medical examination.  Impaired judgment was not identified as a symptom at the October 2014 examination, though detection and mention in this regard would be expected if it were present.  Buczynski, 24 Vet. App. at 221.  Finally, level 1 is assigned under the communication facet.  All indications are from the VA medical examinations and VA treatment records that the Veteran is able to communicate by and to comprehend spoken and written language.  No impairment has been noted in her comprehension of such.  However, occasional impairment in her communication of spoken language has been noted.  It has been only occasional.  At the May 2008 examination, the Veteran's speech was within normal limits.  She was average to above average in language per the November 2010 VA treatment record.  Yet the November 2008 VA treatment record indicates that she was hyper verbal, with some rambling and irrelevance.  Rambling also was identified at the October 2014 examination.

The highest level assigned under any of the facets is level 1.  This is true when the symptoms considered under the General Rating Formula are not considered under the Table and when they are so considered.  Level 1 corresponds to an initial rating of 10 percent.  This finding is in agreement with overall descriptions of the Veteran's TBI residuals.  At the May 2008 VA medical examination, it was characterized as mild and stabilized.  The November 2010 VA treatment record, as discussed above, shows that she was average to above average in all respects tested, including estimated intellectual functioning, attention and concentration, processing speed, visual spatial, new learning and memory, and executive functioning.  
Consideration has been given to the benefit of the doubt and reasonable doubt.  The findings that an initial rating higher than 10 percent is not warranted for the Veteran's service-connected post concussion syndrome with mood disorder and headaches for the period through October 22, 2008, or for her post concussion syndrome for the period beginning October 23, 2008 are based on the preponderance of the evidence, however-as is the finding that a separate noncompensable initial rating is warranted for her headaches under Diagnostic Code 8100 for the period beginning October 23, 2008.  It is reiterated that the finding that a separate initial rating of 30 percent is warranted for her mood disorder under the General Rating Formula for the period beginning October 23, 2008, involved affording her the benefit of the doubt or resolving reasonable doubt in her favor.  Consideration lastly has been given to a staged rating.  One stage has been created due to revision of Diagnostic Code 8045 with a demarcation date of October 23, 2008.  No other stages are warranted because each of the aforementioned findings applies to its entire respective period.  The Veteran's claim with respect to this issue, in sum, is denied in part and granted in part.

2.  Lumbar and Cervical Spine Disabilities

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Code 5237 thereunder.  So has her service-connected cervical spine disability.  However, the Diagnostic Code used depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change is permissible if explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  The Veteran's ratings became effective on January 1, 2004.  Since it has only been 12 years since then, all potentially applicable Diagnostic Codes shall be taken into account.

Diagnostic Codes 5237 addresses lumbosacral or cervical strain.  It, along with Diagnostic Codes 5235-5236 and 5238-5242, calls for rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  A 10 percent rating is warranted thereunder when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or when combined thoracolumbar spine range of motion is greater than 120 degrees but not greater than 235 degrees.  This rating also is warranted when muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour.  Finally, it is warranted when there is a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  This rating also is assigned for combined thoracolumbar spine range of motion not greater than 120 degrees, combined cervical spine range of motion not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  A 30 percent rating requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  When there is unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is assigned.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine (thoracolumbar as well as cervical).  Unfavorable ankylosis exists where the entire thoracolumbar spine, entire cervical spine, or entire spine is held in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Note (5).

Each motion measurement is rounded to the nearest 5 degrees.  Note (4).  Normal thoracolumbar range of motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees in all other directions (extension, left and right lateral flexion, left and right lateral rotation) for a combined total of 240 degrees.  Note (2); Plate V.  Normal cervical range of motion is from 0 to 45 degrees in all directions (forward flexion, extension, left and right lateral flexion) except for left and right lateral rotation, where it is from 0 to 80 degrees.  The combined total thus is 340 degrees.  Id.  A separate rating is to be assigned under the appropriate Diagnostic Codes for each objective neurologic abnormality associated with the service-connected spinal disability.  That includes, but is not limited to, bowel impairment or bladder impairment.  Note (1).  

Diagnostic Code 5243 is for intervertebral disc syndrome (IVDS).  It calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent rating under the IVDS Formula.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A total duration of at least four weeks but less than six weeks results in a rating of 40 percent, while the maximum 60 percent rating is awarded when it is at least six weeks.  An incapacitating episode is a period of acute signs and symptoms that requires treatment and bed rest prescribed by a physician.  Note (1).

Finally, Diagnostic Code 5010 concerns arthritis due to trauma.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  This Diagnostic Code also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

a.  Lumbar Spine Disability

The Board finds that a higher initial rating for the Veteran's service-connected lumbar spine disability is warranted under the General Formula, though not for the entire period under appeal.  Service treatment records show that her spine was normal at December 2003 and June 2005 examinations.  At the December 2005 VA medical examination, her forward flexion was to 90 degrees.  Left and right lateral rotation were not measured, but her combined range of motion for the directions that were was 155 degrees.  A December 2012 private treatment record reflects limitation of motion, but no measurements were provided.  An April 2014 VA treatment record documents that her range of motion was normal.  At the October 2014 VA medical examination, her forward flexion was to 60 degrees while her combined range of motion was to 210 degrees.  Upon repetition, there was no change in the aforementioned measurements at either VA medical examination.  Repetition measurements otherwise were not provided.  

Accordingly, there is no indication of combined range of motion not greater than 120 degrees at any point during the appeal period.  Forward flexion was greater than 30 degrees but not greater than 60 degrees, but only as of the latter VA medical examination which specifically occurred on October 7, 2014.  As such, a rating of 20 percent but no higher is warranted effective as of this date.  Neither pain nor any other factor experienced by the Veteran during movement alters these findings.  Motion that is painful is not limited, as the pain must actually prevent motion to constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It follows that other factors must as well.  The Veteran has reported severe pain particularly on the left side, and pain has been observed with movement.  Yet it has not been significant enough to limit her forward flexion or combined range of motion to the degree required for an initial rating higher than 10 percent for the period prior to October 7, 2014, or higher than 20 percent for the period beginning on this date.

Flare-ups also do not alter the aforementioned findings.  The Veteran denied them at each VA medical examination.  She otherwise has not reported them.  With respect to the period prior to October 7, 2014, the aforementioned findings are accompanied by no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran has reported avoiding certain movements and guarding her movements as well as muscle spasms.  Yet guarding was not mentioned at the December 2005 VA medical examination.  Neither were muscle spasms.  Detection and mention of these symptoms would be expected if they existed, as the purpose of the examination was to assess the current state of the Veteran's lumbar spine disability.  Buczynski, 24 Vet. App. at 221.  Her gait was normal per the December 2012 private treatment record and a June 2013 VA treatment record.  Neither muscle spasms nor guarding, whether or not resulting in abnormal gait or abnormal spinal contour, was present at the October 2014 VA medical examination the day after the period in question.

Regarding the period beginning October 7, 2014, there is no indication of favorable ankylosis of the entire thoracolumbar spine-or of ankylosis of the spine.  An even higher initial rating is not warranted, in other words.  For both the period prior to October 7, 2014, and for the period beginning on this date, the Board finds that no separate initial rating is warranted for any associated neurologic abnormality.  The Veteran is service-connected for unassociated urinary incontinence, as noted above.  There is no indication that she has any bowel impairment, whether associated with her lumbar spine or not.  Her leg strength, reflexes, and sensation were normal, and the straight leg test was negative, at both VA medical examinations.  There are no objective indications of radiculopathy notwithstanding her reports of pain radiating down her left leg.  A diagnosis of mild left radiculopathy was ruled out in favor of this being normal referred pain at the October 2014 examination.  

The Board next finds that the IVDS Formula is not applicable.  There is no indication that the Veteran has IVDS.  No mention of such is made in her service treatment records, VA treatment records, or private treatment records.  The December 2005 VA medical examination includes the Veteran's report of three to four incapacitating episodes per year.  Without more detail, the definition of such is not met.  This examination further is silent regarding IVDS, even though detection and mention of such would be expected if it existed given the purpose of the examination.  Buczynski, 24 Vet. App. at 221.  The October 2014 examination finally contains a finding that there is no IVDS.  Similarly, the Board finds that Diagnostic Codes 5010 and 5003 are not applicable.  There indeed is no indication that the Veteran has lumbar spine arthritis, whether due to trauma or degenerative.  X-rays taken as part of the December 2005 VA medical examination showed that her lumbosacral spine was within normal limits.  X-rays of her lumbar spine taken as part of the October 2014 examination were essentially negative.  

Consideration has been given to the benefit of the doubt and reasonable doubt.  The finding that an initial rating higher than 10 percent is not warranted for the Veteran's service-connected lumbar spine disability for the period prior to October 7, 2014, is based on the preponderance of the evidence.  As such, there is no benefit of the doubt to afford to her or reasonable doubt to resolve in her favor.  The same is true with respect to the finding that an initial rating of 20 percent, but no higher, is warranted for the aforementioned disability for the period beginning October 7, 2014.  Indeed, it also is based on the preponderance of the evidence.  Consideration lastly has been given to a staged rating.  One stage has been created with a demarcation date of October 7, 2014.  No other stages are warranted because each of the aforementioned findings applies to its entire respective period.  The Veteran's claim with respect to this issue, in sum, is denied in part and granted in part.

b.  Cervical Spine Disability

The Board finds that a higher initial rating for the Veteran's service-connected cervical spine disability is not warranted under the General Formula.  Service treatment records show that her spine was normal at December 2003 and June 2005 examinations.  Her range of motion, which includes forward flexion, further was normal in December 2003.  At the December 2005 VA medical examination, her forward flexion was to 30 degrees.  A December 2012 private treatment record reflects limitation of motion, but no measurements were provided.  At the October 2014 VA medical examination, her forward flexion was to 45 degrees or greater.  Upon repetition, there was no change in the aforementioned measurements at either VA medical examination.  Repetition measurements otherwise were not provided.  Accordingly, there is no indication of forward flexion of 15 degrees or less at any point during the appeal period.  

Neither pain nor any other factor experienced by the Veteran during movement alters this finding.  That motion that is painful is not limited, as the pain must actually prevent motion to constitute limited motion, indeed is reiterated.  Mitchell, 25 Vet. App. at 32.  It follows that other factors must as well.  The Veteran has reported severe pain particularly on the left side, and pain has been observed with movement.  She also has reported stiffness.  Yet neither of these symptoms has been significant enough to limit her forward flexion to the degree required for an initial rating higher than 20 percent.  Flare-ups also do not alter the aforementioned finding.  She denied them at each VA medical examination.  She otherwise has not reported them.  The aforementioned finding is accompanied by no indication of favorable ankylosis of the entire cervical spine.  It was found at the October 2014 VA medical examination that there was no ankylosis of the spine whatsoever.  

In sum, not even the next highest initial rating of 30 percent is warranted.  The Board also finds that no separate initial rating is warranted for any associated neurologic abnormality.  The Veteran already is service-connected for left shoulder strain.  Her arm reflexes and sensation were normal bilaterally at both VA medical examinations.  So was her right arm strength.  Although her left arm strength was slightly decreased in some respects at the December 2005 examination, it was normal at the October 2014 examination.  The Hoffman test and inverted brachioradialis tests finally were positive bilaterally at the December 2005 examination.  There, in sum, are no objective indications of right radiculopathy.  Despite some objective indications on the left, radiculopathy was not diagnosed at either examination.  No such diagnosis exists in the service treatment records, private treatment records, or VA treatment records either.  
The Board next finds that the IVDS Formula is not applicable because there is no indication that the Veteran has IVDS.  No mention of such is made in her service treatment records, VA treatment records, or private treatment records.  The December 2005 VA medical examination also is silent in this regard, even though detection and mention of such would be expected if it existed given the purpose of the examination.  Buczynski, 24 Vet. App. at 221.  The Veteran, in any event, denied incapacitating episodes at this examination.  The October 2014 examination finally contains a finding that there is no IVDS.  Finally, the Board finds either Diagnostic Code 5010 or 5003 is applicable.  Service treatment records document March 2003 X-rays showing significant degenerative disc disease.  VA treatment records include X-rays dated in May 2005 showing mild degenerative spurring.  X-rays taken as part of the October 2014 VA medical examination showed multilevel degenerative disc disease.  

While it is clear that the Veteran has some form of degeneration, whether or not it is due to trauma is unknown.  Resolution of this uncertainty is unnecessary, however, given that arthritis due to trauma under Diagnostic Code 5010 is rated as degenerative arthritis under Diagnostic Code 5003.  A higher initial rating is not warranted pursuant to Diagnostic Code 5003 (and thus Diagnostic Code 5010).  The cervical vertebrae are considered one group of minor joints.  38 C.F.R. § 4.45(f).  A 10 percent initial rating is the maximum possible under Diagnostic Code 5003 (and thus Diagnostic Code 5010), even assuming the appropriate findings have been made on which to base such a rating.  The Veteran's initial rating of 20 percent assigned under the General Formula stands as the rating more favorable to her.

Consideration has been given to the benefit of the doubt and reasonable doubt.  The finding that an initial rating higher than 20 percent is not warranted for the Veteran's service-connected cervical spine disability is based on the preponderance of the evidence.  As such, there is no benefit of the doubt to afford to her or reasonable doubt to resolve in her favor.  Consideration has been given to a staged rating.  No stage is warranted because the aforementioned finding applies to the entire period on appeal.  The Veteran's disability has been relatively consistent in severity over time, unlike her service-connected lumbar spine disability which has worsened over time.  Her claim with respect to this issue is denied.  
B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

The Veteran's service-connected post concussion syndrome with mood disorder and headaches is not unusual or exceptional.  Neither is her service-connected lumbar spine disability nor her service-connected cervical spine disability is unusual or exceptional.  The symptoms attributable to each individually indeed are reasonably contemplated by the schedular rating criteria set forth above.  For post concussion syndrome with mood disorder and headaches, the schedular rating criteria take into account characteristics such as the frequency, severity, and duration of the Veteran's headaches, symptoms associated with her mental disorder, as well as all other symptoms.  For the lumbar spine and cervical spine disabilities, the schedular rating criteria take into account the Veteran's limitation of motion.  This includes factoring in a wide variety of ways in which functional impairment may be manifested, such as due to her pain or other factors such as her stiffness.  

When it is not possible to separate the symptoms of a nonservice-connected disability from those of a service-connected disability, they are attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  All the Veteran's symptoms have been attributed to one of her aforementioned service-connected disabilities because such separation is not possible here.  Indeed, it is a medical determination that has not been made.  Id.  To the extent any of the Veteran's symptoms are not set forth in the criteria, this alone does not automatically render them inadequate.  She reportedly is limited in terms of sitting, standing, walking, bending over, reaching, leaning, and turning due to her back and neck.  She further reportedly uses a cane and had undergone physical therapy.  Finally, she further reportedly takes medication for her headaches, back, and neck in addition to her mental disorder symptoms (medication is set forth in the criteria for it).  All of this is typical, not unusual or exceptional, of one with her disabilities.

The Veteran, in addition to the aforementioned, is service-connected for urinary incontinence, uterine fibroids, left shoulder strain, residuals of a fracture to the left great toe, irritable bowel syndrome, tinnitus, and left ear hearing loss.  Yet neither she nor her representative has reported any symptoms resulting from the effects of any combination of her disabilities involving one or more comprising this matter which is not reasonably contemplated by the schedular rating criteria.  There otherwise is no indication in this regard.  Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted because the schedular rating criteria are adequate.  Discussion of whether there are related factors therefore is unnecessary.  Even so, it is notable that there is no indication from the Veteran's reports, VA medical examinations, or VA and private treatment records that she ever has been hospitalized for her post concussion syndrome with mood disorder and headaches, her lumbar spine disability, or her cervical spine disability, or symptoms resulting from the effects of any combination of her disabilities involving one or more of these.  That the initial ratings assigned for each contemplate some interference with employment further is reiterated.  







(CONTINUED ON NEXT PAGE)

ORDER

An initial rating greater than 10 percent for the period through October 22, 2008 for service-connected post concussion syndrome with mood disorder and headaches, and an initial rating greater than 10 percent for the period beginning October 23, 2008, for service-connected post concussion syndrome, is denied.

A separate initial rating of noncompensable for service-connected headaches associated with post concussion syndrome is granted for the period beginning October 23, 2008, subject to the law governing the payment of monetary benefits.

A separate initial rating of 30 percent for service-connected mood disorder associated with post concussion syndrome is granted for the period beginning October 23, 2008, subject to the law governing the payment of monetary benefits.

A higher initial rating of 20 percent for a service-connected lumbar spine disability is granted effective October 7, 2014, subject to the law governing the payment of monetary benefits.

An initial rating greater than 20 percent for a service-connected cervical spine disability is denied.  

REMAND

Although the delay entailed by another remand is regrettable, a Board decision concerning the Veteran's entitlement to service connection for sleep apnea, for a disability manifested by an abnormal mass on the chest and shortness of breath, and for a left lower extremity disability would be premature-as would a decision concerning her entitlement to a TDIU.  Undertaking additional development prior to such a decision is the only way to ensure that she is afforded every possible consideration.  She must be afforded such consideration.  That VA has a duty to assist her in substantiating her claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1).

In its February 2014 remand, the Board noted that only some of the Veteran's service treatment records were available.  The Board specifically noted that the majority had been submitted by her and related to her last period of active duty.  The Board finally acknowledged a January 1999 formal finding of unavailability with respect to the missing service treatment records but could not conclude that as many requests as necessary had been made to obtain them.  One directive of the remand therefore was to clearly document contacting all appropriate sources for them and to associate them, if received, with the claims file.  There has not been the required substantial compliance, let alone strict compliance, with this directive.  Dyment, 13 Vet. App. at 141; Stegall, 11 Vet. App. at 268.  No documentation concerning the missing service treatment records dated after the remand exists.  A request or requests must be made for them, with notice to the Veteran and her representative if they are not successful.

VA treatment records, some of which are pertinent, dated into April 2015 are available.  Others dated more recently therefore likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records, some of which are pertinent, dated into February 2013 are available.  It is possible that others dated more recently exist.  The Veteran must be asked to submit or provide enough information to identify and locate all outstanding pertinent private treatment records along with authorization for their release.  An initial request with follow-up requests as necessary must be made if she does the latter.  Notice to her and her representative must be made if any of the aforementioned is unsuccessful.

II.  Medical Opinion

If VA provides a medical opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A VA medical opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  As such, the opinion must be based on accurate factual premises and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

The Veteran underwent a VA medical examination complete with a VA medical opinion concerning her left lower extremity in October 2014, pursuant to a directive of the Board's February 2014 remand.  Left foot degenerative arthritis was diagnosed.  An opinion was provided to address all applicable theories of entitlement as to how this disability may be related to the Veteran's service.  With respect to direct service connection, the opinion was that it is at least as likely as not related.  Service treatment records which include August 2002 X-rays showing mild left foot degenerative joint disease (DJD) was the only rationale provided in support of it.  There was no reconciliation, as directed by the Board, of these X-rays with subsequent X-rays.  Specifically, VA treatment records dated in January 2006, February 2008, November 2010, January and April 2012, and contemporaneous to the examination in October 2014 include such X-rays or at least discuss them.  

They do not reflect any DJD or arthritis with respect to the Veteran's left foot other than of the first metatarsophalangeal joint (the October 2014 X-rays, seemingly erroneously, indicate this finding is on the right instead of the left).  She already is service-connected for residuals of a fracture to the left great toe, which includes this joint, so the aforementioned finding is not applicable here.  The Board, in sum, cannot conclude that the October 2014 VA medical opinion was based on an accurate factual premise without reconciliation of the Veteran's X-rays.  Not even the required substantial compliance with the Board's remand directive in this regard has been achieved.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.  Arrangements must be made for a supplemental VA medical opinion for this reason.  If possible, it shall be rendered by the examiner who rendered the October 2014 opinion.

III.  TDIU

Issues are inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  Determining whether a TDIU is warranted is based partially on whether the Veteran has a single service-connected disability rated at 60 percent or more or multiple service-connected disabilities rated at 70 percent or more with one rated at least 40 percent.  38 C.F.R. § 4.16(a).  As such, a decision regarding the Veteran's entitlement to a TDIU cannot be fully informed until after all pending service connection and higher rating issues have been decided.  The higher rating issues comprising this matter were decided herein, but none of the service connection issues have been decided yet.  A TDIU decision is deferred until this occurs.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to the National Personnel Records Center (NPRC) and to any other appropriate repository of records (the Records Management Center, the Veteran's Army National Guard Unit, etc.) for all of the Veteran's outstanding service treatment records.  Note that she had four periods of active duty service in doing so.  Associate all records received with the claims file.  Notify the Veteran and her representative of any lack of success regarding the aforementioned.  Finally, document the claims file regarding the aforementioned.

2.  Also make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning her sleep apnea, chest mass, shortness of breath, and left lower extremity, dated from April 2015 to the present.  Associate all records received with the claims file.  Notify the Veteran and her representative of any lack of success regarding the aforementioned, documenting such in the claims file.  

3.  Additionally ask the Veteran to either submit all outstanding private treatment records concerning her sleep apnea, chest mass, shortness of breath, and/or left lower extremity or provide enough information to identify and locate any along with an authorization for their release to VA.  If she does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and her representative of any lack of success regarding the aforementioned, documenting such in the claims file.

4.  After completion of all records development requested above, arrange for a supplemental VA medical opinion to be rendered regarding the Veteran's left foot.  This opinion shall be rendered by the examiner who rendered the October 2014 opinion as part of the VA medical examination for foot conditions, if possible.  It otherwise shall be rendered by a qualified VA medical professional.  The claims file shall be reviewed, after which the following shall be completed:

a)  Reconcile the August 2002 X-rays found in service treatment records, which show mild left foot DJD, with VA treatment records dated in January 2006, February 2008, November 2010, January and April 2012, and contemporaneous to the examination in October 2014 which include X-rays or at least discuss them but do not reflect any DJD or arthritis with respect to the Veteran's left foot other than of the first metatarsophalangeal joint (she already is service-connected for residuals of a fracture to the left great toe).  

b)  If based on this reconciliation the diagnosis of left foot degenerative arthritis is determined to be accurate, opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it began during or otherwise is related to any of the Veteran's periods of active duty (September 1988 to March 1989, September 1990 to May 1991, October 2001 to October 2002, and January 2003 to December 2003).  

A clear and complete rationale shall be provided for both of the aforementioned.  A clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  A copy of, or at least a citation to, any medical literature referenced finally must be provided.  All of the aforementioned shall be documented in a report, which shall be placed in the claims file.

5.  Then review the claims file and undertake any additional development deemed necessary.  This includes, but is not limited to, arranging for supplemental VA medical opinions concerning the Veteran's sleep apnea, abnormal mass on the chest, and/or shortness of breath as a result of the completed records development. (Additional service, VA, or private treatment records may be obtained which are relevant to the aforementioned and suggest changes may be needed to the previous opinion.)

6.  Lastly, readjudicate the claim for service connection for sleep apnea, a disability manifested by an abnormal mass on the chest and shortness of breath, and a left lower extremity disability (issues 1-3 as listed on the title page)-as well as the issue of entitlement to a TDIU-as these claims are listed on the title page of this decision/remand.  Issue a rating decision for any favorable determination made.  For any unfavorable determination made, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and her representative.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to report help with the procurement of pertinent treatment records, for example, may impact the determination made.  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


